Citation Nr: 9919943	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-27 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for anxiety and 
depressive reaction, currently evaluated as 70 percent 
disabling.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from January 1981 to 
October 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increase in the 10 
percent rating then in effect for anxiety and depressive 
reaction.  The notice of disagreement was received in August 
1993.  A statement of the case was issued in October 1993.  
The veteran's substantive appeal was received in October 
1993.  In August 1995, the Board remanded the case to the RO 
for additional development. Following receipt of additional 
medical evidence, in a January 1996 rating decision, the RO 
increased the disability evaluation for the veteran's 
service-connected anxiety and depressive reaction from 10 
percent to 30 percent disabling, effective April 15, 1993.  
By rating action in November 1997, a 70 percent evaluation 
was assigned for the service connected anxiety and depressive 
reaction, effective from April 15, 1993.  

By rating action in January 1999, entitlement to a total 
rating based on individual unemployability (TDIU) and 
entitlement to a compensable evaluation for bronchitis was 
denied.  The veteran was notified of those determinations and 
of her appellate rights by letter dated in February 1999.  
The veteran has not submitted a notice of disagreement with 
those determinations.  Those issues are not in appellate 
status and will not be further addressed. 


FINDINGS OF FACT

1.  The veteran's service connected chronic anxiety and 
depressive reaction is manifested by complaints of panic 
attacks, anxiety, inability to concentrate, inability to 
trust people and complaints of social isolation without 
evidence of total occupational or social impairment, virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality; the evidence does not show that the veteran is 
demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

A rating in excess of 70 percent for service connected 
anxiety disorder with depressive reaction is not warranted.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.7, 4.129, 4.130, 4.132 including Diagnostic Code 
9400 (1996) and (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
All relevant facts have been properly developed, and no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Historically, entitlement to service connection was granted 
for chronic anxiety and depressive reaction by decision of 
the Board in February 1990.  By rating action in February 
1990, the RO assigned a 10 percent evaluation for chronic 
anxiety and depressive reaction on the basis of the VA 
outpatient and hospital records showing treatment for 
nervousness and problems with sleep and the findings showing 
on VA examination in December 1988.  The 10 percent rating 
was affirmed in a July 1992 Board decision.  In April 1993, 
the veteran submitted a claim for an increased rating for the 
service connected psychiatric disorder.

The record contains numerous VA outpatient records dated from 
April 1992 to April 1995.  In April 1992, the veteran 
reported that she was very stressed due to an increased 
workload.  She indicated that her supervisor would not let 
her take sick leave.  It was noted that she was very angry 
and tearful.  In April 1992, the veteran's treating physician 
indicated that she should take a medical leave of absence 
from work due to stress related anxiety symptoms.  In May 
1992, the veteran reported that she had left her job and was 
feeling better and less anxious at night.  A February 1993 
entry noted that she felt well and was eating and sleeping 
ok.  She reported that she was enrolled for training at the 
state occupational center for a more individually oriented 
computer job.  A March 1993 entry noted that she was 
currently experiencing an exacerbation of her anxiety 
disorder.  A subsequent March 1993 entry noted that she was 
continuing in vocational rehabilitation in computers and was 
sleeping poorly and had increased anxiety.  It was also noted 
that she was scheduled to attend a custody hearing regarding 
her child.  

In June 1993, the veteran reported a decrease in panic 
attacks to two times a week.  She indicated that she was in 
school.  In September 1993, the veteran reported that she had 
received a word processing certificate but got too nervous on 
an interview.  She indicated that she was go back and try 
again.  In October 1993, she reported that she worked one day 
and decided that the job was not right so she would keep 
looking.  She denied recent panic attacks, shortness of 
breath or dizziness.  A January 1994 note from her treating 
physician indicated that the veteran was diagnosed with panic 
disorder.  It was indicated that she desired to start working 
again and expected to be able to perform in a clerical 
position which would be less stressful to her than working as 
a receptionist.  In April 1994, the veteran reported that she 
was working in a payroll department and had no further panic 
attacks.  In a subsequent April 1994 entry, it was noted that 
she was no longer at the job but was seeking employment now.  
A May 1994 VA vocational rehabilitation therapy record noted 
that she had been through the state vocational rehabilitation 
and that the veteran wanted to return to work.  It was noted 
that the job of payroll clerk was a temporary position.  A 
May 1994 entry notes that the veteran enrolled in a job club 
and was actively seeking employment.

In July 1994, the veteran reported that she planned to attend 
college for health technician training in August.  It was 
noted that she felt better and was eating and sleeping 
alright.  She reported that her mood was good without panic 
attacks, but that she felt depressed.  In August 1994, she 
reported that she was not as depressed and was attending 
college and doing ok.  In October 1994, she indicated that 
she was feeling better and attending college.  She reported 
that she resumed medication when she felt stressed.  In 
November 1994, she indicated that she was studying hard at 
college and had no further panic attacks.  It was noted that 
she was pursuing VA vocational rehabilitation services and 
had conflicts with scheduling of testing.  In December 1994, 
the veteran reported feeling sick and anxious.  She indicated 
that she felt burdened by having to go to many offices and 
get forms and letters regarding vocational rehabilitation and 
employment.  She indicated that she did not think she could 
handle an on-the-job training position currently.  In 
December 1994, the treating physician indicated that the 
veteran's panic disorder was aggravated by having to wait for 
long periods in crowded rooms.  Also in December 1994, the 
treating physician indicated that due to panic disorder, the 
veteran should be allowed access to a hallway to get 
increased air at various intervals throughout the day.  In 
March 1995, it was noted that due to gynecological problems, 
the veteran dropped two classes but continued with two 
others.  She denied further panic attacks.  In June 1995, she 
reported that she dropped out of school because of anxiety 
and because words would not come out when she spoke.  She 
denied panic attacks but it was noted that she was sad and 
tearful.  

On VA examination in November 1995, the veteran indicated 
that her chief complaint was anxiety and depression which 
began shortly after she joined the military.  She reported 
that she sought treatment during military service.  She 
indicated that she often felt depressed with suicidal 
ideations but that she had never attempted suicide.  It was 
noted that she carried a number of diagnoses including 
depressive reaction, severe depression, paranoid type 
schizophrenia, personality disorder, generalized anxiety 
disorder with panic attacks.  She reported that her condition 
kept her alone, unable to work or be around people and unable 
to sit still in school.  She indicated that she became so 
nervous that she couldn't think.  She feared going into a 
panic attack and she indicated that people made her feel 
panicky.  She indicated that she was divorced and did not 
socialize or date.  On mental status examination, the 
examiner noted that the veteran often appeared bewildered.  
Speech was regular rate and rhythm.  Associations were at 
some points loose and tangential but reasonable tight 
overall.  When asked about unpleasant memories, she cried 
softly and preferred not to discuss them.  She denied 
suicidal ideations or assaultive ideations.  The examiner 
indicated that she was not delusional and was not 
hallucinating.  She did indicate that at times she wasn't 
certain what is real and what isn't.  Memory was intact and 
affect was full but constricted.  It was noted that she 
lacked an acutely sharp memory.  On cognitive evaluation, she 
did fairly well with proverbs, could do seven numbers forward 
and three backwards.  Similarities were good, she remembered 
three out of three objects.  She did fairly well with 
encouragement on serial 7's, though it was noted that she had 
to struggle.  The impression was anxiety disorder with panic 
attacks and personality disorder, not otherwise specified.  
The examiner noted that she had blurring of reality, anxiety 
and quasi-paranoid fear of being around people.  He indicated 
that her employability was certainly questionable and that 
socially she was so uncomfortable that she had no friends and 
didn't date.

In December 1995, the veteran submitted a statement 
indicating that she last worked full time in April 1992.  She 
also noted that she had worked for a temporary service but 
only worked two days and then became ill.  

In April 1996, records of the California Department of 
Rehabilitation, dated in December 1992 and January 1993, were 
received which included results of vocational testing.  It 
was indicated that she had reported that she was adjusting to 
her panic attack disorder.  It was noted that the stress of 
medical emergency situations may be hard for her to deal 
with.  It was indicated that she liked medical work and 
science and may want to consider a technical area where she 
is less likely to  have to respond to emergencies.  It was 
concluded that possible areas of employment were hospital 
clerical work.

VA outpatient records dated from December 1995 to May 1997 
show that in February 1996, the veteran reported that she 
felt somewhat confused sometimes.  She indicated that she had 
started back to school and complained of not remembering what 
she had read and had to reread things several times.  In May 
1996, she indicated that she was in school and stressed, but 
coping.  She reported that she had had no recent panic 
attacks.  In November 1996, the veteran reported that she had 
spent most of the week with a boyfriend who treated her ok 
and avoided studying near the man who had abused her.  She 
indicated that she was tired from school and that she dropped 
some classes.  She noted that she had been at school on her 
own but would like to get back with vocational 
rehabilitation.  She indicated that she fell asleep but awoke 
at night and ruminated.  She denied panic attacks.  She noted 
that she was on the President's Honor list at college and was 
completing most of her classes.  April 1997 entries noted 
that the veteran reported conflicts with her boyfriend, who 
had mentally and physically abused her.  She noted that she 
was in school full time and in a work study program.  In May 
1997, she continued to report conflict with her boyfriend and 
stress of both her mother and her daughter being ill.  It was 
noted that she was given a note to assist her in dropping 
some of her college courses secondary to current stressors.  

On VA examination in July 1997, the veteran reported that she 
had been unemployed since May at which time her mother died.  
She complained of chronic anxiety, depression, crying spells, 
having shortness of breath and anxiety attacks at least two 
to three times a week.  She indicated that due to the 
uncertainty of the attacks, she was mostly house-bound 
because she did not know how an attack would effect her in 
public.  She noted that she had no plan for the future 
because of fear of the unknown and not fulfilling her dreams.  
She reported that after discharge she worked for the welfare 
department for six month and left due to increased depressive 
symptoms.  She then worked as a medical clerk for two years 
and resigned after starting to have panic attacks and taking 
time off.  Since then she indicated that she worked for 
temporary services and continued to be a full-time student.  
Presently, she was a full-time student working on computer 
science.  She indicated that she was having a hard time.  On 
mental status examination, she was anxious and the examiner 
noted nervous movement of the right hand and leg.  She 
indicated that it was very comforting when she shook her 
extremities.  Speech was appropriate, coherent and relevant 
but at times tangential.  Affect was blunted.  Intellectual 
functioning was average with poor concentration and delayed 
but accurate responses.  Recent, remote and immediate memory 
was good.  It was noted that she complained that she could 
not concentrate or remember and was very bad on dates.  
Judgment, insight, calculation and abstraction were each 
fair.  There was no evidence of thought disorder, except she 
noted hearing her mother's voice.  She indicated that she did 
not trust people because "they talk about me and they 
distort my words."  She indicated that she found it 
difficult to relate, especially to strangers and she claimed 
to have no friends.  The examiner noted that she was 
moderately depressed manifested by poor concentration, loss 
of interest, suicidal thoughts but no plan and fatigue.  The 
diagnoses were anxiety disorder with panic attacks, 
psychophysiological disorder, mixed personality disorder with 
global assessment of functional of 60.  The examiner noted 
that when stress is too much she decompensates, consequently 
her performance will be affected and her industrial 
adaptation will be very unacceptable.  

The veteran's service-connected anxiety disorder is currently 
rated as 70 percent disabling under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9400 (1998). However, those 
provisions were changed, effective on November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The RO considered both sets of rating 
criteria in making its decision and the Board will consider 
both the old and new rating criteria and apply that criteria 
which is more favorable to the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

The general rating formula for mental disorders under the new 
rating criteria are as follows: A 70 percent evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130 including Diagnostic Code 9400 (1998).

Under the old rating criteria, the evaluation for the 
veteran's service-connected anxiety reaction is based on the 
degree of impairment of his social and industrial 
adaptability.  A 70 percent rating is warranted when the 
ability to establish and maintain relationships is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community or when there is totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
the veteran is demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132 including Diagnostic Code 9400 
(1996).  In the field of mental disorders, the severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record. 38 C.F.R. § 4.129 (1996).

After a full review of the record, the Board concludes that a 
rating in excess of 70 percent for the veteran's anxiety 
disorder is not warranted.  The medical evidence shows that 
the veteran has been treated during the appeal period for 
anxiety and panic attacks.  It is shown that during this 
period she was working and then began to attend school and 
participated in a work study program.  The record indicates 
that during certain periods that she withdrew from classes 
but on the most recent examination she indicated that she was 
going to school on a full time basis.  The veteran has been 
shown to have panic attacks and she has indicated that she is 
isolated and has limited social relationships.  The evidence 
also shows that during the appeal period she was involved in 
vocational rehabilitation programs and that she indicated 
that she did have a boyfriend.

In July 1997, the VA examiner concluded that the veteran's 
industrial adaptation would be very unacceptable.  He also 
found that the Global Assessment of Functioning was 60, which 
under Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Edition) (DSM- IV), is consistent with moderate 
symptoms or some difficulty in social, occupational or school 
functioning.  There is no evidence in the extensive 
outpatient records or on VA examinations in November 1995 or 
July 1997 that the veteran had total occupational or social 
impairment.  The clinical findings do not show that she 
experiences gross impairment in thought processes or 
communication, that she has delusions or hallucinations, that 
she exhibits grossly inappropriate behavior, that she is in 
persistent danger of hurting herself or others, that she has 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), that she 
is disoriented to time or place, that she has memory loss for 
names of close relatives, her own occupation, or her own name 
which would warrant a 100 percent evaluation under Diagnostic 
Code 9400 in effect after November 1996.  

Similarly, the evidence fails to show that either the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Although the evidence shows that she had a 
limited social life, she has been able to maintain sufficient 
contacts to pursue her education and she has had 
relationships.  There is no evidence of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  There is 
no evidence that the veteran is demonstrably unable to obtain 
or retain employment.  Therefore a 100 percent evaluation is 
not warranted under the diagnostic code criteria in effect 
prior to November 1996.  

The Board notes that in Norris v. West, No. 97-347 (U.S. Vet. 
App June 9, 1999) the Court held that when an RO is 
considering a rating increase claim where the schedular 
rating meets the minimum criteria of 38 C.F.R. § 4.16(a) and 
there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised a claim for TDIU.  As 
indicated in the Introduction, the RO has adjudicated TDIU 
claim of the veteran and that determination has not been 
appealed by the veteran.  Therefore there is no pending TDIU 
claim that needs to be addressed by the Board.

The Board finds that a preponderance of the evidence of 
record is against the veteran's claim for an increased rating 
for this disorder.  Therefore, the benefit of 
the doubt rule does not apply, and the claim for increase 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

